Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 1 of 19 PageID 1943




                           EXHIBIT A
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19                       Page 2 of 19 PageID 1944


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

ECI SOFTWARE SOLUTIONS, INC.,                           $
                                                        $
        Plaintiff,                                      $
                                                        $
v                                                       $
                                                        s
JOHN PLYLER PLUMBING AND        $                                  CASE NO. 3:18-cv-02758-S
HARDWARE, INC.; OLSHAN LUMBER $
COMPANY; PROSPERITY COMPUTER $
SOLUTIONS, LLC; GREG MATATALL;  $
WADE FRAZIER; AND ED BALDRIDGE, s
                                                        $
        Defendants.                                     $



                            DECLARATION OF P. WILIAM STARK


        I, P. William Stark, declare pursuant to 28 U.S.C. 5 1146, as follows:

        1.      My name is P. William Stark. I am over 18 years of age, of sound mind,                and


otherwise competent to make this declaration. I have not been convicted of a felony or a crime

involving dishonesty.

        2.      I   arn a shareholder   in the Litigation Section of Greenberg Traurig, LLP, at its office

in Dallas, Texas. I am counsel of record to Plaintiff ECI Software Solutions, Inc. ("ECI") in the

above-captioned      lawsuit. I make this declaration on my personal knowledge. If called as a

witness, I could and would competently testify to the matters contained herein.

        3.      On April 4,2019,         I   sent an e-mail to Defendants' counsel, Elisaveta Dolghih,

requesting dates in late-April and early-May when Defendants Greg Matatall ("Matatall") and Ed

Baldridge ("Baldridge") would be available to be deposed. Counsel for Defendants did not

respond to this e-mail. On      April tl,2019,I sent another email to Ms. Dolghih, following up.


DECLARATION OF P. WILLIAM STARK *P,qCE I
ACTIVE 43959216v2




                                                                                                             APP. 001
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19                   Page 3 of 19 PageID 1945


Exhibit A-1 is a true and correct copy of the e-mails that I sent to Ms. Dolghih on April 4,2079,

and   April 11,2019.

         4.      ECI served Defendants with deposition notices for Messrs. Matatall and Baldridge

on April 16,2019. Those notices scheduled the depositions for May 13 and May 74,2079,

respectively.

         5.      After ECI served Defendants with the Notices of Deposition for Messrs. Matatall

and Baldridge, Ms. Dolghih sent me an e-mail on     April 16,2019.   She asked to reschedule Messrs.

Matatall's and Baldridge's depositions until she had received and reviewed ECI's interrogatory

answers. On April 17,2019,I responded to Ms. Dolghih, explaining the importance of these

depositions and noting that the Federal Rules do not require written discovery to be complete

before depositions commence. Exhibit A-2 is a true and correct copy of the e-mails that I

exchanged with Ms. Dolghih on      April 16 and 17 ,2019.

         6.      On April 30,2019,I e-mailed Ms. Dolghih and requested a three-week extension

for ECI to answer Defendants' interrogatories. Exhibit A-3 contains a true and correct copy of

the e-mail that I sent to Ms. Dolghih on April 30,2019.

         7.      Ms. Dolghih responded on May 1,2019, that Defendants would agree to the

requested extension    if ECI would agree to a reciprocal extension of Prosperity's deadline to serve

intenogatory answers and "agree to move Mr. Matatall and Mr. Baldridge's depositions until after

ECI has provided the interrogatory responses." That day, ECI agreed to those extensions. I also

requested dates in the first two weeks of June when Messrs. Matatall and Baldridge would be

available for their depositions. Exhibit A-3 contains a true and correct copy of the e-mails I

exchanged with Ms. Dolghih on May        I,2019.




DECLARATION OF P. WILLIAM STARK-PAGE 2
ACTIVE 4395921 6v2




                                                                                                        APP. 002
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19                     Page 4 of 19 PageID 1946


         8.       On May 2,2019, Ms. Dolghih responded to my request for her clients' deposition

availability and stated that she was working on getting deposition dates. Exhibit A-3 contains        a


true and correct copy of the e-mail that I received from Ms. Dolghih on May 2,2019.

         9.       On May 8,2079, having received no deposition dates from Defendants,         I   sent a

follow-up e-mail to Ms. Dolghih asking again for her clients' deposition availability. Ms. Dolghih

responded on May 13,2019, saying she would not provide dates until Defendants had received

ECI's answers to Prosperity's interrogatories. I responded that same day to Ms. Dolghih's email,

explaining that her position violated the terms of the Parties' agreement. Ms. Dolghih then offered

dates   in late June when Messrs. Matatall and Baldridge would be available for their depositions

and, in a subsequent email, stated, "to clarify   - the scheduling   of the defendants' depositions is

contingent upon receiving substantive interrogatory answers from         ECI."   On May 20, 2019,I

responded that rescheduling the depositions was not contingent upon anything and restated the

relevant terms of the parties' agreement. Exhibit A-3 contains a true and correct copy of the e-

mails that I exchanged with Ms. Dolghih on May 8, May 13, and May 20,2019.

         10.      On May 24, 2019, ECI served amended notices for the depositions of Messrs.

Matatall and Baldridge to occur on June 18 and 19,2019, respectively, dates that Defendants'

counsel proposed.

         1   1.   ECI served its written answers to Prosperity's interrogatories on May 28,2019.

         12.      On May   30,20I9,I received   an email from Ms. Dolghih asking whether ECI would

withdraw the deposition notices for Messrs. Matatall and Baldridge and setting a response deadline

of 4 p.m. that day. I responded to Ms. Dolghih's e-mail, asking for clarity and an opportunity to

meet and confer the next      day. Ms. Dolghih     responded, again requesting whether ECI would




DECLARATION oF P. WILLIAM STARK-PAGE 3
ACTIVE 43959216v2




                                                                                                           APP. 003
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19                   Page 5 of 19 PageID 1947


withdraw the deposition notices. Exhibit A-4 is a true and correct copy of e-mails that I exchanged

with Ms. Dolghih on May 30,2019.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on June 19,2019 in Dallas, Texas.




                                                       .   William Stark




DECLARATION OF P. WILLIAM STARK -PAGE 4
ACTIVE 43959216v2




                                                                                                      APP. 004
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 6 of 19 PageID 1948




                                                                                APP. 005
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 7 of 19 PageID 1949




                                                                                APP. 006
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 8 of 19 PageID 1950




                                                                                APP. 007
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 9 of 19 PageID 1951




                                                                                APP. 008
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 10 of 19 PageID 1952




                                                                                 APP. 009
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 11 of 19 PageID 1953




                                                                                 APP. 010
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 12 of 19 PageID 1954




                                                                                 APP. 011
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 13 of 19 PageID 1955




                                                                                 APP. 012
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 14 of 19 PageID 1956




                                                                                 APP. 013
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 15 of 19 PageID 1957




                                                                                 APP. 014
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 16 of 19 PageID 1958




                                                                                 APP. 015
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 17 of 19 PageID 1959




                                                                                 APP. 016
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 18 of 19 PageID 1960




                                                                                 APP. 017
Case 3:18-cv-02758-S Document 116-1 Filed 06/20/19   Page 19 of 19 PageID 1961




                                                                                 APP. 018
